department of the treasury internal_revenue_service uniform issue list date jan legend taxpayer a taxpayerb employer m plan x company c amount d amount e dear this is in response to correspondence dated date as supplemented by correspondence dated november and date in which your authorized representative requested on your behalf a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer b was the husband of taxpayer a taxpayer b was employed by employer m taxpayer b was a participant in plan x an employee retirement_plan sponsored by employer m which was a qualified_plan as described in sec_401 of the code taxpayer b died on beneficiary of taxpayer b’s interest in plan x taxpayer a was the surviving_spouse of taxpayer b and the named page at the direction of the trustees of plan x on company c was the administrator of plan x date company c issued a check to taxpayer a of amount d which was taxpayer b’s accrued_benefit under plan x payable to taxpayer a due to his death of amount d amount e was the taxable_portion and the balance represented a return of taxpayer b’s after- tax employee contributions to plan x neither the plan x trustees nor company c provided taxpayer a with any written advice or direction regarding the rollover rules and the tax consequences of this distribution as required in sec_402 of the code nor was oral advice further taxpayer a was not advised of the portion of the distribution that was taxable given and the portion that was not taxable taxpayer a was unsophisticated in tax matters and relied upon her financial advisors lawyers and accountants to advise her in this area on date taxpayer a spoke to her accountant who immediately informed her of the 60-day rollover rule taxpayer a never rolied over any portion of the distribution into an individual_retirement_arrangement ira or other qualified_plan and the 60-day rollover period has expired taxpayer a has represented that her original intent with respect to the above-referenced plan x distribution was to defer the payment of taxes thereon taxpayer a further represented that amount e was deposited into her bank checking account and has not been withdrawn or used for any purposes upon the receipt of a favorable letter_ruling taxpayer a intends to roll over amount e into an ira set up and maintained in her name based on the facts and representations a ruling is requested that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount e contained in sec_402 of the code in this instance sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 of the code sec_402 of the code defines and provides the rules applicable to rollovers from exempt trusts sec_402 provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid code sec_402 provides in relevant part that an eligible_rollover_distribution is a distribution to an employee of all or any portion of the balance_to_the_credit of the employee ina qualified_trust except that such term shall not include-- a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made-- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more page b any distribution to the extent such distribution is required under sec_401 a and c any distribution which is made upon hardship of the employee code sec_402 defines an eligible_retirement_plan to include an individual_retirement_account described in code sec_408 an individual_retirement_annuity described in code sec_408 a qualified_trust and an annuity plan described in code sec_403 code sec_402 provides in general that the above rollover rules of code sec_402 apply to the surviving_spouse of a deceased employee if after the death of such employee a qualified_plan distribution attributable to said employee is paid to the spouse sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides for a written explanation to recipients of distributions eligible for rollover treatment sec_402 provides in pertinent part that the plan_administrator of any plan shall within a reasonable period of time before making an eligible_rollover_distribution provide a written explanation to the recipient of the provisions under which the recipient may have the distribution directly transferred to an eligible_retirement_plan and of the provisions under which the distribution will not be subject_to tax if transferred to an eligible_retirement_plan within days after the date on which the recipient received the distribution revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by the failure of the plan x administrator to properly provide a written explanation as required under sec_402 of the code taxpayer a has asserted that she intended to defer the payment of taxes on the plan x distribution which she received and to that end would have rolled over the distribution of into her ira if she had been aware of the rules governing rollovers however she amount e did not satisfy the 60-day rollover requirement due to a mistake made by the plan x administrator the failure to deposit amount e into a rollover ira within the 60-day period was beyond taxpayer a’s reasonable control and the failure to waive the 60-day requirement would be against equity or good conscience page therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e from plan x taxpayer ais granted a period of days from the issuance of this ruling letter to contribute amount e into a rollover ira provided all other requirements of sec_402 of the code except the day requirement are met with respect to such contribution the contribution of amount e or any portion thereof into an ira as described in code sec_408 set up and maintained in the name of taxpayer a will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under sec_401 a of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at not a toll-free number please address all correspondence to sincerely yours managér employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
